           Case 2:20-cv-00537-DSC Document 6-2 Filed 05/18/20 Page 1 of 1


From:            noreply@ains.com
To:              Bridget Noonan
Subject:         Status Update for Request #2020-00267-FOIA-OS
Date:            Wednesday, December 11, 2019 1:42:00 PM



Dear Debra Parrish,

The status of your FOIA request #2020-00267-FOIA-OS has been updated to the following
status 'In Process'. To log into the HHS FOIA Submission Site click on the Application URL
below.

https://requests.publiclink.hhs.gov/palMain.aspx

Sincerely,
U.S. Department of Health & Human Services
